UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 10, 2011 eMagin Corporation (Exact name of registrant as specified in its charter) Delaware 001-15751 56-1764501 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3006 Northup Way, Suite 103, Bellevue, WA 98004 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code (425) 284-5200 Copies to: Richard Friedman, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.02 Results of Operations and Financial Condition. On November 10, 2011, eMagin Corporation (the “Company “) announced preliminary financial results for the quarter ended September 30, 2011.A copy of the Company’s press release announcing these financial results is attached hereto as Exhibit 99.1. In accordance with General Instruction B.2 of Form 8-K, the information in this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liability of that section, and shall not be incorporated by reference into any registration statement or other document filed under the Act or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Press Release of eMagin Corporation datedNovember 10, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. eMagin Corporation Date: November 11, 2011 By: /s/ Paul Campbell Name:Paul Campbell Title: Chief Financial Officer 2 Exhibit Index Exhibit Number Description Press Release of eMagin Corporation dated November 10, 2011 3
